Citation Nr: 1042057	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left foot 
and left big toe injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1996 to August 2003.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Department of Veterans 
Affairs (VA) Waco, Texas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in December 2009.  A 
transcript of the hearing has been associated with the claims 
folder.

This case was previously before the Board in March 2010.  In its 
decision, the Board denied service connection for three issues 
and remanded claims for service connection for anxiety and for 
residuals of an injury to the left foot and left big toe.  After 
the Veteran underwent a VA examination, the RO awarded her 
service connection for generalized anxiety disorder in an August 
2010 decision.  As this represents a complete grant of benefits 
sought on appeal, this issue is no longer before the Board.  

With respect to the claim at issue, the Board remanded the 
Veteran's claim in order that she undergo a VA examination to 
determine the nature and etiology of any current left foot and 
left big toe injury from which she may suffer.  As the Veteran 
underwent such an examination in July 2010, the Board finds 
substantial compliance with its March 2010 remand instructions.  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that 
only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance).  As 
the requested development has been completed, the case may 
proceed without prejudice to the Veteran.  Stegall v. West, 11 
Vet. App. 268 (1998).




FINDING OF FACT

The medical evidence of record does not find a nexus between the 
Veteran's current bilateral plantar fasciitis and any in-service 
injury or incident.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left foot 
and left big toe injury have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service disease or injury, and medical 
evidence of a nexus between the present disability and the 
disease or injury in service.  Hickson v. West, 12 Vet. App 247, 
253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran contends that she currently suffers 
from left foot pain that is causally related to injuries she 
suffered while on active service.  As the medical evidence of 
record does not demonstrate that her current disability is 
related to any in-service incident or is otherwise causally 
related to her service, the Board concludes that her claim must 
be denied.

First, the Board recognizes that the Veteran is currently 
suffering from a bilateral foot disability.  An October 2009 
record from the Scott & White clinic reflects that the Veteran 
complained of heel pain bilaterally.  Her doctor noted that the 
Veteran had reproducible pain over the bottom of her foot, and 
she diagnosed the Veteran as suffering from bilateral plantar 
fasciitis.  This diagnosis was confirmed by a VA examiner in a 
July 2010 VA examination.  After taking the Veteran's medical 
history and performing the requisite examination, the examiner 
diagnosed the Veteran as suffering from bilateral plantar 
fasciitis.

The Board further recognizes that the Veteran injured her left 
big toe in service.  A review of the Veteran's service treatment 
records reveals that she dropped a can of vegetables on her toe 
in April 2000.  She was diagnosed as suffering from a toe injury 
that was described as resolving.  She was allowed to wear tennis 
shoes for a week and was prescribed ibuprofen.  She was later 
treated for onychomycosis in her left big toe in June 2000.  
Outside of this treatment, there is no further indication that 
the Veteran complained of or received treatment for injuries to 
her left foot or her left big toe.  

The Veteran spoke of this left big toe injury in her December 
2009 Travel Board hearing.  She also stated that a car ran over 
her left foot in January 1997.  She stated that her foot was 
casted, that she was put on profile after her cast was taken off, 
and that she had to undergo physical therapy after her cast was 
removed.  

Though the Veteran's testimony placed the occurrence of this 
accident during her active service, there are no service 
treatment records showing that the Veteran's left foot was run 
over in January 1997.  Further, the Veteran did not mention being 
involved in this accident or suffering any residual effects in 
the rest of her service treatment records.  While the Veteran was 
involved in at least four motor vehicle accidents during her 
active service (in December 1999, April 2001, June 2002, and 
April 2003), at no point after these accidents did she describe 
having her left foot run over or that her left foot was otherwise 
injured.  

Regardless of whether the Veteran suffered a left foot injury 
while in service, the medical evidence does not show a causal 
connection between any in-service incident or injury and her 
current plantar fasciitis.  The examiner from the July 2010 VA 
examination reviewed with the Veteran her medical history, her 
service treatment records, and her claims file.  

The examiner stated that the Veteran's current bilateral plantar 
fasciitis is not caused by or a result of the Veteran's active 
service.  The examiner stated that plantar fasciitis can be 
caused by many things, including a change or increase in 
activities, a lack of arch support, using shoes with little 
cushion on hard surfaces, using shoes that do not easily bend 
under the ball of the foot, and spending too much time on one's 
feet.  The examiner then noted that the Veteran's complaints of 
feet pain have increased since she started a new job which 
required her to be on her feet for prolonged periods of time 
while wearing dress shoes.  The examiner further noted that while 
the Veteran complained of foot pain in general, she did not 
complain of suffering from any pain in her left big toe.  Based 
on all these factors, the examiner concluded that the Veteran's 
current plantar fasciitis is not causally related to her active 
service or any incident therein, including her dropping a can on 
her toe.  

There is no other medical evidence in the claims file that 
discusses the etiology of the Veteran's current plantar 
fasciitis.  Records from a February 2006 physical performed at 
Scott & White did not note that the Veteran was suffering from 
any pain in her left foot or left big toe, nor was it recorded 
that the Veteran complained of suffering from any pain in her 
left foot or big toe.  In the October 2009 record from Scott & 
White in which she was diagnosed as suffering from plantar 
fasciitis, no opinion as to etiology was offered.  

Though the Veteran testified regarding her plantar fasciitis and 
her in-service injuries, she did not offer an opinion as to the 
etiology of her current disability.  Even if she had, however, or 
if her testimony could be read as to imply that the two are 
related, the Veteran is not competent to offer an opinion as to 
the etiology of her disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Veteran's case also does not need to be evaluated under a 
continuity of symptomatology framework.  Under 38 C.F.R. 
§ 3.303(b), the second and third criteria for service connection 
can be satisfied if the Veteran presents: (a) evidence that a 
condition was noted during service or a presumptive period; (b) 
evidence of post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 
(2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997)).

Here, however, there is no clear evidence that the Veteran claims 
a continuity of symptomatology.  In her December 2009 hearing, 
the Veteran did not describe suffering from left foot and toe 
pain continuously since service.  Even if her testimony were read 
broadly as to imply such statements, they would be outweighed by 
the fact that the Veteran did not complain of suffering from such 
pain in her February 2006 physical and that there is no nexus 
between her current disability and her post-service continuity of 
symptomatology.

Again, after reviewing the evidence in this case, the Board finds 
that there is no medical nexus between the Veteran's current 
bilateral plantar fasciitis and any in-service injuries she 
suffered to her left foot or left big toe.  Accordingly, the 
Board concludes that the criteria for service connection for 
residuals of a left foot and left big toe injury have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in December 2004 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board acknowledges that the Veteran did not receive this 
notice prior to the initial decision in this matter.  The Veteran 
was sent an updated notice, however, in March 2006, and her claim 
was thereafter readjudicated.  Further, the Veteran's claim is 
being denied, so her not receiving notice of how disability 
ratings are assigned and how effective dates are established 
presents no prejudice to her.  See Smith v. Shinseki, 24 Vet. 
App. 40, 49 (2010) (finding failure to provide Dingess notice to 
Veteran whose service connection claim was being denied to be 
harmless error).  

Next, VA has a duty to assist the Veteran in the development of 
her claim.  This duty includes assisting her in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of the Veteran's post-service 
private medical treatment.  The Veteran requested, attended, and 
testified at a Travel Board hearing before a member of the Board.  
Following the Board's remand of her claim, the Veteran was 
afforded a VA compensation and pension examination.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for residuals of a left foot and left big toe 
injury is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


